Citation Nr: 0639100	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In its rating decision of March 2004, the RO awarded a 50 
percent evaluation for the veteran's service-connected PTSD.  
Since increases during the appeal do not constitute a full 
grant of the benefit sought, the issue of an increased rating 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The veteran testified before the undersigned at a video Board 
hearing held at the RO in February 2006.  A transcript of 
that hearing has been associated with the claims file.  In 
that hearing, the veteran also testified in favor of an 
increased rating claim for his service-connected shrapnel 
wound of the right cheek.  The Board notes that issue is not 
properly on appeal as the rating decision denying that claim 
was only issued in December 2005 and has not yet been 
properly appealed to the Board.  The matter was in a 
statement of the case, but had, at that time, not been timely 
appealed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.  VA has a duty to assist the 
veteran in obtaining medical records he identified, but whose 
absence from the claims file is not explained.

Subsequent to the March 2003 claim for an increased rating, 
and before the rating decision under appeal was issued, the 
RO received in December 2003 a signed statement from the 
veteran that said that he noticed his PTSD symptoms were 
getting worse and his medication had increased.  He said that 
his wife and children noticed more irritability on his part.  
He also admitted to feeling lost and not knowing what to do 
with himself and not getting things done around the house.  
He said he was scared the most by his irritability at work 
with co-workers and management.  He also reported a few 
embarrassing situations with customers.  Attached to that 
signed statement was a completed and signed VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) which listed two medical 
professionals who had records relevant to the veteran's 
claim.

One individual listed was Mr. N.V.McK., a licensed clinical 
social worker at the Providence, Rhode Island, Veterans 
Service Center, and the other was M.K.S., M.D., a 
psychiatrist at the PTSD Unit of the Brockton, Massachusetts, 
VA Medical Center.  These records could be obtained without a 
release.

A review of the claims file fails to reveal that the RO in 
Boston had ever written Mr. N.V.McK. or Dr. M.K.S. in an 
attempt to obtain copies of their treatment records of the 
veteran for his PTSD.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand.  

In this case, the Board finds that all relevant facts have 
not been properly developed in regard to the veteran's claim, 
and further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, § 3.159(c)(2) states that 
VA will make as many requests as are necessary to obtain 
relevant records from a federal agency, including records 
from VA medical facilities, unless it concludes the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  § 3.159(c)(2).  There is no 
indication in the record that the VA Medical Center or the 
Veterans Service Center have advised the RO that the records 
sought do not exist or that their custodians do not have 
them.

The Board finds that an attempt should be made to obtain 
these records of the veteran's treatment.  These records, if 
associated with the claims file, might assist VA in 
determining with more precision whether the veteran's 
service-connected disorder should be reevaluated and given a 
higher rating.  

The Board notes too that while this case was on appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
provided additional guidance concerning notice and 
development in Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this letter, the RO should ask the veteran 
to complete VA Form 21-4142 (Authorization 
and Consent to Release Information), in 
the event the veteran or his 
representative desire that the RO should 
obtain other records.  A copy of the 
letter, and any response from the veteran 
or his service representative, must be 
associated with the claims file.  Attempts 
to obtain the evidence identified in the 
veteran's December 2003 VA Form 21-4142 
noted above should be undertaken and 
documented in the claims folder.  As 
noted, a specific release is not needed to 
obtain the VA medical records.

2.  Then the RO should readjudicate de 
novo the veteran's claim for an increased 
rating for his service-connected PTSD.  
Thereafter, to the extent the benefit 
sought is not granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond thereto.  The case then should be 
returned to the Board for further 
appellate consideration, if in order.  The 
Board intimates no opinion, either legal 
or factual, as to the ultimate disposition 
warranted in this case, pending completion 
of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



